DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 101
3.	Non-Statutory (Directed to a Judicial Exception without an Inventive oncept/Significantly More)
  	35 U.S.C.101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

●	Claims 1-14 are rejected under 35 U.S.C.101 because the claimed invention is directed to an abstract idea without significantly more.  
(Step 1) 	
The current claimed invention is directed to a statutory category; for example, a process.
(Step 2A) [Wingdings font/0xE0] Prong (i):
The claim(s) recite a judicial exception, namely an abstract idea, as shown below: 

— 	Considering claim 1, the following claimed limitations recite an abstract idea: 
a two-dimensional drawing depicting an object having lines forming sections on the drawing for user imparted colorization; providing selectable colors for a user to colorize one or a plurality of the sections of the two-dimensional drawing, to thereby form a colorized image of the object; positioning said colorized image upon a three-dimensional graphic depiction of said object; providing a three-dimensional physical form of said object to said user with a colorable exterior surface; and communicating said three-dimensional graphic depiction of said object for employment by said user as a viewable guide for colorizing said three-dimensional physical form of said object to form a colorized object.
Thus, the limitations identified above recite an abstract idea since the limitations correspond to certain methods of organizing human activity, or mental processes, which are part of the enumerated groupings of abstract ideas identified according to the current eligibility standard (see MPEP 2106.04(a)). For instance, the current claims correspond to managing personal behavior, such as teaching. 
(Step 2A) [Wingdings font/0xE0] Prong (ii)  
The claims recite additional elements, wherein a computer is utilized to perform the recited functions with respect to: rendering—via a graphic display—a two-dimensional object from an image file stored in the memory; providing, on the graphic display, a graphic interface with selectable colors; running software that is adapted to position the colorized image file upon a three-dimensional  depiction of the object; communicating to an electronic video display viewable by the user,  the three-dimensional graphic depiction of the object, etc.; and wherein a physical form of the object is also provided.    
However, the claimed additional elements fail to integrate the abstract idea into a practical application since the additional elements are utilized merely as a tool to facilitate the abstract idea. Thus, when each claim is considered as a whole, the additional elements fail to integrate the abstract idea into a practical application since they fail to impose meaningful limits on practicing the abstract idea. For instance, when each of the claims is considered as a whole, none of the claims provides an improvement over the relevant existing technology.   
The observations above confirm that the claims are indeed directed to an abstract idea. 
(Step 2B)
Accordingly, when each of the claims is considered as a whole (i.e. considering all claim elements both individually and in combination), the additional elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to “significantly more” than the abstract idea itself (also see MPEP 2106). 
It is further worth to note that the claimed computer elements are directed to conventional computer elements, which are serving merely to perform conventional computer functions (e.g. storing data into a memory; selecting data from the memory; displaying/presenting data to a user(s); receiving one or more inputs from the user(s); generating/displaying one or more results/outputs based on the analysis of the received input, etc.). Thus, none of the current claims recites an element—or a combination of elements—directed to an “inventive concept”. 

In addition, the utilization of the conventional computer technology to facilitate learning, including the decorating/coloring of two-dimensional and/or three-dimensional virtual and/or physical objects, is directed to a well-understood, routine or conventional activity in the art (e.g. see US 5,513,991; US 6,191,777; US 2004/0217969).
The above observation confirms that the current claimed invention fails to amount to “significantly more” than an abstract idea.
It is worth noting that the above analysis already encompasses each of the current dependent claims (i.e. claims 2-14). Particularly, each of the dependent claims also fails to amount to “significantly more” than the abstract idea since each dependent claim is directed to a further abstract idea, and/or a further conventional computer element/function utilized to facilitate the abstract idea. Accordingly, none of the current claims implements an element—or a combination of elements—directed to an “inventive concept” (e.g. an element—or a combination of elements—that provides an improvement in computer-related technology). 
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C.112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C.112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

●	Claims 9 and 14 are rejected under 35 U.S.C.112(b) or 35 U.S.C.112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 9 is dependent on claim 5; and claim 9 recites, “capturing said rotated views . . . upon actuation of said snapshot” (emphasis added).
	However, the limitation “said snapshot icon” lacks sufficient antecedent basis since neither claim 5 nor claim 1 involves a snapshot icon to be actuated. Consequently, claim 9 is indefinite.  
	Claim 14 is dependent on clam 5; and claim 14 recites, “providing said printed drawing where said lines of said drawing are formed of dashes having spaces therebetween” (emphasis added). 
However, the limitation “said printed drawing” lacks sufficient antecedent basis since neither claim 5 nor claim 1 positively applies the term print/printed. In addition, it is unclear whether such printing is implying (i) displaying of the drawing or (ii) a hardcopy of the drawing printed on paper. Consequently, claim 10 is indefinite.  
Nevertheless, for examination purpose, the term “providing said printed drawing” is construed as displaying of the drawing since no sufficient antecedent basis is provided regarding printing on paper. 
In addition, the limitation, “rendering said two-dimensional drawing on said graphic display depicting said object with said lines depicted as dashes having spaces therebetween; and having said user first draw upon said lines having dashes with spaces therebetween, to thereby render said lines as solid lines having no said spaces” (as recited in lines 2-7 of claim 14), appears to contradict the limitation, “providing said printed drawing where said lines of said drawing are formed of dashes having spaces therebetween; and having said user first draw upon said lines having dashes with spaces therebetween, to thereby render said lines as solid lines having no said spaces” (as recited in line 15-19 of claim 14).  For instance, if the user has drawn upon the dash lines thereby rendering the lines solid lines having no spaces (i.e. lines 2-7 of the claim), it is unclear how the  drawing is later provided with dash lines have having spaces therebetween (lines 15-19 of the claim). Consequently, claim 14 is further ambiguous.       
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C.103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.
Note that the one or more citations (paragraphs or columns) presented in this office action regarding the teaching of a cited reference(s) are exemplary only. Accordingly, such citation(s) are not intended to limit/restrict the teaching of the reference(s) to the cited portion(s) only. Applicant is required to evaluate the entire disclosure of each reference; such as additional portions that teach or suggest the claimed limitations.
●	Claims 1 and 2 are rejected under 35 U.S.C.103 as being unpatentable over Chan 2013/0265296 in view of Rudin 5,513,991.
	Regarding claim 1, Chan teaches the following claimed limitations: a method teaching a relation of two-dimensional depictions with three-dimensional objects employing a computer having electronic memory, comprising: from an electronic image file stored in electronic memory, rendering a two-dimensional drawing on a graphic display depicting an object having lines forming sections on the drawing for user imparted colorization ([0014]; [0016]; [0028] lines 1-13: e.g. a system that allows a user to perform a coloring/painting activity; wherein the system comprises an electronic device—such as tablet—that stores one or more art drawings; and thereby the system displays to the user a canvas upon which a multilayer line art drawing is presented. In this regard, the multilayer art above corresponds to the 2D object); providing a graphic interface on the graphic display adjacent the two-dimensional object displayed thereon, said graphic interface configured with selectable colors for a user to colorize one or a plurality of the sections of the two-dimensional drawing, to thereby form a colorized electronic image of the object storeable in electronic memory as a colorized electronic image file (FIG 3, see labels “306” to “311”; [0027]; [0028] lines 13-18; FIG 4, labels “450” [Wingdings font/0xE0]  “460” [Wingdings font/0xE0] “470”: e.g. the system displays at least one additional pane, which is displayed adjacent to the pane that is displaying the object, and thereby the system presents a plurality of paint buckets for selection by the user; and wherein the user colors the object by selecting a color from one or more of the paint buckets); employing software running in said electronic memory accessible to said computer which is adapted to the task of positioning said colorized electronic image file upon a three-dimensional graphic depiction of said object viewable on said graphic display; and communicating to an electronic video display viewable by said user, said three-dimensional graphic depiction of said object, for employment by said user as a viewable guide ([0039]; [0041]; [0042]: e.g. the system rearranges the sections of the object being colored; and thereby generates a three-dimensional from of the object; and wherein the three-dimensional object is displayed to the user. The above 
implementation indicates that the system already implements software that is adapted to the task of positioning said colorized electronic image file upon a three-dimensional graphic depiction of said object viewable on said graphic display).
	Chan does not describe providing a three-dimensional physical form of said object to said user with a colorable exterior  surface; and the user employs the three-dimensional depiction as a viewable guide for colorizing said three-dimensional physical form of said object to form a colorized object. 
	However, Rudin discloses a system for teaching coloring, wherein the system implements an electronic device and a physical toy; and wherein the electronic device displays images related to the toy, so that the user decorates or colors the toy; and thereby the user uses the above as a guide to color the physical toy ([0006]; [0007]; [0012]). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Chan in view of Rudin; for example, by incorporating a kit that comprises a physical model of the virtual object that the user is coloring, wherein the kit further comprises tools to color the physical object; and thereby allowing the user to replicate the color the 3D virtual object on the physical object while using the displayed 3D virtual object as an assistance, etc., so that the user would have a more realistic experience. 
Regarding claim 2,  Chan in view of Rudin teaches the claimed limitations as discussed above.
Chan in view of Rudin does not teach providing said three-dimensional physical form of said object to said user with said sections marked upon said colorable exterior surface.
The above limitation is directed to markings—i.e. printed matter—on a physical object or product; and there is no functional relationship between the printed matter and the product. Accordingly, such printed matter does not patentably distinguish the claim from the prior art. 
Moreover, Rudin already teaches that the system allows the consumer (i.e. the user) to decorate the physical toy on their own, or with direction from the manufacturer ([0006]; [0010]); and wherein the physical toy comes packaged with tools, including markers, so that the user customizes the decoration ([0013]).
Accordingly, given the above teaching, it would have still been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the invention of Chan in view of Rudin; for example, by allowing the same user (or another user) to mark, before starting the coloring activity, one or more sections of the physical object based on markings depicted on the 2D or 3D virtual object, so that the user would have a further option to simplify the coloring process of the physical object. 
●	Claims 3 and 4 are rejected under 35 U.S.C.103 as being unpatentable over Chan 2013/0265296 in view of Rudin 5,513,991 and further in view of Schrag 2010/0194768.
Regarding each of claims 3 and 4, Chan in view of Rudin teaches the claimed limitations as discussed above per claims 1 and 2 respectively.
Chan does not teach, “positioning a snapshot icon upon said three-dimensional graphic depiction of said object viewable on said graphic display; capturing individual electronic images of portions of said three-dimensional graphic depiction of said object upon each actuation of said snapshot icon and storing said individual electronic images as electronic snapshots in electronic memory; and rendering said electronic snapshots on said graphic display as a coloring guide for said user during coloring of said three-dimensional form of said object”
The above limitation is directed to the process of taking snapshots of a 3D image displayed via a display, wherein a snapshot tool/icon is utilized to capture individual snapshots with respect to each of one or more of a plurality of parts of the 3D image, and wherein the individual snapshots are stored, and then displayed to the user. 
In this regard, Schrag discloses a system for painting a 3D polygon using 2D painting application; wherein the system implements a snapshot component that allows the user to capture 2D snapshots of one or more parts of the 3D polygon; wherein the snapshots are stored and also displayed to the user via the system’s display ([0006]; [0008]; [0021] to [0025]; [0029] lines 25-31).
Accordingly, given the above teaching, it would have still been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Chan in view of Rudin and further in view of Schrag; for example, by incorporating a tool that allows the user to capture one more snapshots of one or more parts of the 3D object, and thereby displaying one or more of the snapshots, etc., so that the user would have additional options to easily review one or more parts of the 3D object during the painting or coloring process. 
●	Claims 5 and 6 are rejected under 35 U.S.C.103 as being unpatentable over Chan 2013/0265296 in view of Rudin 5,513,991 and further in view of Zighmi 2013/0090895.
Regarding each of claims 5 and 6, Chan in view of Rudin teaches the claimed limitations as discussed above per claims 1 and 2 respectively.
Chan does not explicitly describe, positioning an image rotating icon upon said three-dimensional graphic depiction of said object when viewed on said graphic display; and rotating said three-dimensional graphic depiction of said object during actuation of said image rotating icon to depict rotated views thereof upon said graphic display.
However, Zighmi discloses a system that displays a 3D object; wherein  the system allows a user to place a resizable 2D frame that comprises one or more manipulation icons, including an icon for rotating the 3D object; and thereby the system allows the user to place the icon on the 3D object and rotate the object as desired ([0025]; [0026]; [0029]; [0039]).
Accordingly, given the above teaching, it would have still been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Chan in view of Rudin and further in view of Zighmi; for example, by incorporating one or more manipulation icons, including an icon for performing rotation; and wherein the manipulation icon(s) can be arranged on a resizable frame, and thereby the user places the manipulation icon(s) on the 3D object to perform one or more manipulations, including rotating the 3D object, etc., so that the user would have additional options to easily review one of more parts of the 3D object during the painting or coloring process. 
●	Claims 7 and 8 are rejected under 35 U.S.C.103 as being unpatentable over Chan 2013/0265296 in view of Rudin 5,513,991, in view of Schrag 2010/0194768 and further in view of Zighmi 2013/0090895.
Regarding claims 7 and 8, Chan in view of Rudin and further in view of Schrag teaches the claimed limitations as discussed above per claims 3 and 4 respectively.
The combined teaching above does not explicitly describe, positioning an image rotating icon upon said three-dimensional graphic depiction of said object when viewed on said graphic display; and rotating said three-dimensional graphic depiction of said object during actuation of said image rotating icon to depict rotated views thereof upon said graphic display.
However, Zighmi discloses a system that displays a 3D object; wherein  the system allows a user to place a resizable 2D frame that comprises one or more manipulation icons, including an icon for rotating the 3D object; and thereby the system allows the user to place the icon on the 3D object and rotate the object as desired ([0025]; [0026]; [0029]; [0039]).
Accordingly, given the above teaching, it would have still been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Chan in view of Rudin, in view of Schrag and further in view of Zighmi; for example, by incorporating one or more manipulation icons, including an icon for performing rotation; and wherein the manipulation icon(s) can be arranged on a resizable frame, and thereby the user places the manipulation icon(s) on the 3D object to perform one or more manipulations, including rotating the 3D object, etc., so that the user would have additional options to easily review one or more parts of the 3D object during the painting or coloring process. 
It is worth to note that Schrag already teaches, per claims 3 and 4, the use of snapshot component that allows the user to capture individual electronic images of portions of said three-dimensional graphic depiction of said object upon each actuation of said snapshot icon (see discussion per claims 3 and 4 above).
Thus, given the above implementation, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further incorporate at least one additional tool—such as the icon for rotating the 3D object—as a further option to rotate the 3D object during the coloring process, etc., so that the user would have additional flexibility to manipulate the 3D object according to his/her preferences, including capturing one or more snapshots by rotating the 3D object during the coloring activity. 
●	Claim 9 is rejected under 35 U.S.C.103 as being unpatentable over Chan 2013/0265296 in view of Rudin 5,513,991, in view of Zighmi 2013/0090895 and further in view of Schrag 2010/0194768.
Regarding claim 9, Chan in view of Rudin and further in view of Zighmi teaches the claimed limitations as discussed above per claim 5.
Particularly, the combined teaching of Chan, Rudin and Zighmi already addresses the limitation, “positioning an image rotating icon upon said three-dimensional graphic depiction of said object when viewed on said graphic display; and rotating said three-dimensional graphic depiction of said object during actuation of said image rotating icon to depict rotated views thereof upon said graphic display” (see the analysis presented above with respect to claim 5).  
Chan, as modified above, does not describe capturing said rotated views in said individual electronic images of portions of said three-dimensional graphic depiction of said object upon each actuation of said snapshot icon.
However, Schrag discloses a system for painting a 3D polygon using 2D painting application; wherein the system implements a snapshot component that allows the user to capture 2D snapshots of one or more parts of the 3D polygon; wherein the snapshots are stored and also displayed to the user via the system’s display ([0006]; [0008]; [0021] to [0025]; [0029] lines 25-31).
Accordingly, given the above teaching, it would have still been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Chan in view of Rudin, in view of Zighmi and further in view of Schrag; for example, by incorporating a tool that allows the user to capture one more snapshots of one or more parts of the 3D object by rotating the 3D object as desired, and thereby displaying one or more of the snapshots, etc., so that the user would have additional options to easily review one or more parts of the 3D object during the painting or coloring process. 
●	Claims 10 and 11 are rejected under 35 U.S.C.103 as being unpatentable over Chan 2013/0265296 in view of Rudin 5,513,991 and further in view of Freeman 2005/0106538.
Regarding each of claims 10 and 11, Chan in view of Rudin teaches the claimed limitations as discussed above per claims 1 and 2 respectively.
Chan already teaches, rendering said two-dimensional drawing on said graphic display depicting said object with said lines ([0012]: e.g. the system already displays 2D images relating to the 3D object, wherein the 2D image is displayed as a line art drawing).
Chan in view of Rudin does not explicitly describe that the lines are depicted as dashes having spaces therebetween; and having said user first draw upon said lines having dashes with spaces therebetween, to thereby render said lines as solid lines having no said spaces.
Note that part of the limitation above, “said lines depicted as dashes having spaces therebetween”, is directed to printed matter that has no functional relationship with the substrate/product; and therefore, such printed matter does not patentably distinguish the claim from the prior art.    
In addition, Freeman discloses a system that teaches a user drawing one or more objects, wherein the system displays the object to be drawn in one or more forms, including dash lines; and thereby the user attempts to complete drawing the object using the dash lines representing the object ([0071] lines 15-23; [0078] lines 1-10). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Chan in view of Rudin, and further in view of Feeman; for example, by incorporating a further option that allows the user to practice drawing one or more parts of the 2D object—such as a scenario where the system displays the 2D object according to one or more known line formats—such as dashed lines; and thereby the user attempts to complete the 2D object by drawing upon the dashed lines, etc., so that the user would have additional option to expand his/her image creating and/or editing experience.   
●	Claims 12 and 13 are rejected under 35 U.S.C.103 as being unpatentable over Chan 2013/0265296 in view of Rudin 5,513,991, in view of Schrag 2010/0194768 and further in view of Freeman 2005/0106538.
	Regarding claims 12 and 13, Chan in view of Rudin and further in view of Schrag teaches the claimed limitations as discussed above per claims 3 and 4 respectively.
Chan already teaches, rendering said two-dimensional drawing on said graphic display depicting said object with said lines ([0012]: e.g. the system already displays 2D images relating to the 3D object, wherein the 2D image is displayed as a line art drawing).
Chan, as modified above, does not explicitly describe that the lines are depicted as dashes having spaces therebetween; and having said user first draw upon said lines having dashes with spaces therebetween, to thereby render said lines as solid lines having no said spaces.
Note that part of the limitation above, “said lines depicted as dashes having spaces therebetween”, is directed to printed matter that has no functional relationship with the substrate/product; and therefore, such printed matter does not patentably distinguish the claim from the prior art.    
In addition, Freeman discloses a system that teaches a user drawing one or more objects, wherein the system displays the object to be drawn in one or more forms, including dash lines; and thereby the user attempts to complete drawing the object using the dash lines representing the object ([0071] lines 15-23; [0078] lines 1-10). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Chan in view of Rudin, in view of Schrag and further in view of Feeman; for example, by incorporating a further option that allows the user to practice drawing one or more parts of the 2D object—such as a scenario where the system displays the 2D object according to one or more known line formats—such as dashed lines; and thereby the user attempts to complete the 2D object by drawing upon the dashed lines, etc., so that the user would have additional option to expand his/her image creating and/or editing experience.   
●	Claim 14 is rejected under 35 U.S.C.103 as being unpatentable over Chan 2013/0265296 in view of Rudin 5,513,991, in view of Zighmi 2013/0090895 and further in view of Freeman 2005/0106538.
Regarding claim 14, Chan in view of Rudin and further in view of Zighmi teaches the claimed limitations as discussed above per claim 5.
The combined teaching discussed per claim 5 already addresses the limitation, “employing software running in said electronic memory accessible to said computer which is adapted to the task of positioning said colorized electronic image file upon a three-dimensional graphic depiction of said object viewable on said graphic display; providing a rotatable virtual depiction of a three-dimensional graphic depiction” (see the analysis presented above with respect to claim 5). 
Chan, as modified above, does not explicitly describe, “rendering said two- dimensional drawing on said graphic display depicting said object with said lines depicted as dashes having spaces therebetween; and having said user first draw upon said lines having dashes with spaces therebetween, to thereby render said lines as solid lines having no said spaces; providing said printed drawing . . . thereby render said lines as solid lines having no said spaces”.
Note that parts of the limitation above, “said lines depicted as dashes having spaces therebetween”, “providing said printed drawing where said lines of said drawing are formed of dashes having spaces therebetween”, are directed to printed matter that has no functional relationship with the substrate/product; and therefore, such printed matter does not patentably distinguish the claim from the prior art.    
In addition, Freeman discloses a system that teaches a user drawing one or more objects, wherein the system displays the object to be drawn in one or more forms, including dash lines; and thereby the user attempts to complete drawing the object using the dash lines representing the object ([0071] lines 15-23; [0078] lines 1-10). 
Accordingly, given the above teaching, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the invention of Chan in view of Rudin, in view of Zighmi and further in view of Feeman; for example, by incorporating a further option that allows the user to practice drawing one or more parts of the 2D object—such as a scenario where the system displays the 2D object according to one or more known line formats—such as dashed lines; and thereby the user attempts to complete the 2D object by drawing upon the dashed lines, etc., so that the user would have additional option to expand his/her image creating and/or editing experience.   



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUK A GEBREMICHAEL whose telephone number is (571) 270-3079.  The examiner can normally be reached on 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUK A GEBREMICHAEL/Primary Examiner, Art Unit 3715